internal_revenue_service appeals_office capitol street suite fresno ca date may number release date a b certified mail dear department of the treasury taxpayer_identification_number c person to contact d tel fax tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date the revocation of your exempt status was made for the following reason s you are not operated exclusively for a charitable educational or other exempt_purpose our examination reveals that you are not exclusively engaged primarily in activities which accomplish charitable educational or any other exempt_purpose as required by sec_1 c -1 c your activities furthered non-exempt purposes and your income inured to the benefit of an organization not exempt under sec_501 c of the code thus you operated for the benefit of private rather than public interests as required for continued recognition of exemption pursuant to sec_1 c -1 d ii contributions to your organization are no longer deductible under sec_170 of the code after date revproc_80_27 provides guidance on group exemptions according to this revenue_procedure when we revoke your tax exemption we also revoke your group exemption effective date your group exemption number e is no longer valid please tell your subordinates of this action each subordinate that wants tax exemption should file an individual application otherwise each subordinate should file a federal tax_return you are required to file federal_income_tax returns on forms these returns with the appropriate service_center for the tax_year ended date and for all tax years thereafter in accordance with the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code you may file a petition to one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition to one of these three courts must be filed before the day after the date of this determination was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication - - -- - --- ------------ you l so have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours d for acting appeals team manager enclosure pub department of the treasury internal_revenue_service tax_exempt_and_government_entities_division tege eo examinations mail code 4900dal commerce street dallas texas date date org address certified mail- return receipt requested dear' taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position forward your protest and request for appeals_office consideration to an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 ofthe code letter rev catalog number 34809f youhave the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provid a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination rar letter rev catalog number 34809f fortn 886a name oftaxpayer orgein ein gen department o e treaswy- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx1 legend org - organization name address city - city secretary - secretary co-l through c0-4 - 1st through 4th companies ein- ein state - state dir-1 through dir-8 xx - date address - president - president - 1st through 8th dir issues is an organization that conduct beauty pageants as a substantial part of its activities an organization described in sec_501 does an organization that provides monetary awards and prizes to contestants in beauty pageants qualify for tax exemption under sec_50l c are monetary awards and prizes awarded to beauty pageant contestants qualified scholarships as per sec_117 the oro ein ein is an organization that conducts beauty pageants under license from co-l a national501 c organization the office address for the oro is address city state president esq serves as president and has served as such since formation initially recognized as tax exempt under sec_501 the organization later applied for and received tax exemption under sec_501 and a group exemption under c the organization conducts beauty pageants and provides monetary awards to participants and pageant winners the organization does not engage substantially in any other activities formation of the organization the oro ein was formed as a non profit corporation in the state of state via articles filed with the secretary of state on oct 20xx per the articles of agreement the object of the corporation is to grant scholarships to young women between the ages of and inclusively or the current age set by the co-l organization who have competed in an annual competition known as the oro to grant other scholarships to worthy students male or female based upon criteria set by the board_of directors and or the secondary or post-secondary school the student is attending or will attend the amount if any of these scholarships will be set by the board_of directors on an annual basis the address of the organization per the articles is shown as oro c o president address city state the articles are signed by president dir-1 dir-2 dir-3 and dir-4 form 886-a rev department of the treasury internal_revenue_service page -1 ' fonn886a i name oftaxpayer orgein ein gen department ot the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx1 the organization's bylaws state the same name and purpose as do the articles and adds this corporation shall be affiliated with the co-l scholarship program the bylaws are signed by president president dir-4 treasurer dir-3 secretary secretary dir-5 dir-6 and dir-7 as directors the line assigned for dir-1 as vice president is unsigned application_for exempt status the organization was granted tax exemption under sec_501 on feb 20xx secured sec_50l c group exemption for related affiliates in an irs determination_letter dated may 20xx and finally secured c recognition for the taxpayer itself in a determination_letter dated december 20xx per the request for group_exemption_letter dated august 20xx several related state regional pageants were listed as subordinates all applications for exemption and all correspondence were produced and signed by the organization's president president esq fundraising activities in addition to pageant ticket sales funding for the organization is provided by corporate sponsors and through various fundraising events held throughout the year fundraising events include gaming events including bingo and poker tournaments concession stands an annual golf tournament and an annual ball these fundraising events are staffed by volunteers during the exam year the agent noted dollar_figuredollar_figurein gross gaming income from weekly gaming activities including bingo poker tournaments and lucky 7s after prizes and expenses the organization netted approximately dollar_figuredollar_figure the concession stands operate during c0-2 football games at c0-3 in city state these volunteer staffed activities generated approximately dollar_figuredollar_figurein 20xx an annual golftoumament is also used to raise funds the agent's review shows just underdollar_figuredollar_figurewas realized from the golf outing in 20xx an annual ball netted approximately dollar_figuredollar_figure for the organization through ticket sales and sales of advertising in ball related media org also raises revenues through dvd sales of the pageants available on their website disposition of funds raised in the exam year 20xx the taxpayer reporteddollar_figuredollar_figurein general_expenses and an additionaldollar_figuredollar_figurein special events related expenses dollar_figuredollar_figurem total grants were reported atdollar_figuredollar_figureform this amount represents actual cash paid from an escrow account as winners claim awards granted over the current and prior two years this figure represents approximately of the total costs incurred by the taxpayer during the year a review of the profit and loss statement provided by the taxpayer indicates there were two sub-accounts which made up the grants reported scholarships granted- org and scholarships granted- s these two sub-accounts only totaled dollar_figuredollar_figurewhich was of the grants reported on line 22b and ofthe organization's total expenses ofdollar_figuredollar_figurem thedollar_figuredollar_figure represents the amount of new awards being form 886-a rev department of the treasury- internal_revenue_service page -2 fonn886a i name oftaxpayer orgein ein gen department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx1 placed into escrow obligations resulting from xx pageant activities for which winners have years to collect the org reported dollar_figure of compensation to officers on line 25a of the form 990_ this represented approximately of the total costs incurred by the taxpayer during the xx calendar_year a review of the general ledger indicates there were only two employees on the payroll during 20xx dir-8 and dir-5 this was corroborated by irs records indicating the taxpayer issued two w-2s during xx_ pageant activities the taxpayer organizes and conducts beauty pageants for young women in the city state area providing monetary awards to pageant contestants and winners there is no entry fee for contestants there are two separate competitions conducted by the taxpayer females from the ages of through are able to compete in the org outstanding teen competition and women from the ages of through are able to compete in the org regular competition in each pageant contestants take part in several categories for which they are individually judged each contestant receives a total score generated via weighted components the weighting is as follows for talent for interview for evening wear for the lifestyle and swimsuit competition and for an on-stage question_ at the conclusion all scores are tallied and a winner is determined the winner of the city area pageant goes on to compete amongst other state regional area winners in the state level pageant the winner of this state level pageant goes on to represent state in the co-l pageant pageant auulication and contract prior to competing in the taxpayer's pageant each contestant must sign a page contract common to all state area pageants operating under co-l license the contract places substantial requirements on each contestant including fundraising obligations mandatory rehearsals and mandatory appearances_ winners are under agreement to perform a year_of_service making performance of pageant duties her main life priority short of education the contract also defines the contestant's relationship with the org as independent contractors not employees the contract also states that the competition is critically important and the single most widely recognized element of the program the following excerpts are from the contestant contract obligations for mandatory fundraising national service platform requirement the co-l organization has entered into an agreement with the c0-4_ the agreement among other things establishes the c0-4 as the co-l organization's national platform_ as a contestant in the co-l program i am required to raise a minimum ofdollar_figureto support the c0-4 and the co-l_ if i form 886-a rev-4-68 department of the treasury- internal_revenue_service page -3 ---------------------------------------------- form886a name oftaxpayer orgein ein gen revenue service schedule no or exhibit year period ended 20xx1 as a local title holder i understand that i am required to raise a become miss minimum of two hundred and fifty dollars dollar_figure to support the c0-4 and the co-l if i become miss understand that i will be required to raise a minimum of five hundred dollars dollar_figure no later than thirty days prior to the national finals to support the c0-4 and the co-l in furtherance of the foregoing i will create a personal fund raising web page and perform such other acts and deeds in accordance with the instructions and requirements of the co-l organization as the same may change from time to time as a state title holder i obligations involving performances and appearances participation in competition i agree to participate in the series of events and appearances leading up to the final selection of the miss and be scheduled on dates to be determined by the miss by the rules and regulations governing the miss organization and the procedures for the awarding and supervision of all scholarships described in attachment c my participation in the competition shall include all public appearances required of me by the miss --- --- organization including but not limited to television and radio broadcasts personal appearances interviews still photo sessions and video and audio taping or filming of all or any part of the events associated with the competition program these events shall commence organization i will be bound with regard to ownership rights permanent license of publication rights i hereby authorize the miss ------- - organization and anyone duly licensed or authorized by the miss televise photograph broadcast and or make radio television video and audio tapes or motion picture recordings of me individually or in a group use or re-use such photographs recordings video tapes audio tapes and or motion picture films in all media throughout the world in perpetuity and use my name likeness and or physical depiction for any purpose in perpetuity in an unedited or edited manner or fashion as the miss determine this authorization shall also include the use of all such photographs recordings videotapes audiotapes and or motion picture films made during my year_of_service organization in its sole discretion shall organization to obligations placed upon runners up selection as runner-up ifl am selected at the competition as a runner-up for the title of miss _______ i agree to remain available to assume all of the rights obligations and commitments of the year_of_service as described in sec_5 of this application and contract in the event that the miss ineligibility during the year_of_service of any contestant who was selected as miss ________ or as another runner-up organization appoints me to do so by reason of the inability or form 886-a rev department of the treasury internal_revenue_service page -4 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - form886a name oftaxpayer orgein ein gen department o the treasury - internal_revenue_service e lanation of items schedule no or exhibit year period ended 20xx1 obligations under year_of_service ----------------------------- full-time service as miss ________________ at the competition i will serve as miss ___________ during the year_of_service and until my successor is selected or appointed the duties and obligations of my service as miss described to me and i understand and accept them i agree that i will dedicate my entire time efforts and energy during my year_of_service to the fulfillment of these duties and obligations and that i will engage in no other business or other activities that will in any way interfere with the duties and obligations of my year_of_service however school academic activities take precedence ifl am selected as miss have been independent_contractor status of contestants independent_contractor status i understand and agree that i am and will remain an independent_contractor with respect to the miss am not and will not become an employee of the miss during my year_of_service the authority granted by this application and contract to the miss - - - - - - - - - - - - organization to act on my behalf is intended for the mutual convenience of the miss provide an effective means of organizing my activities during my year_of_service and not for the purpose of directing my performances or controlling my activities as if i were an employee of the miss organization and myself and in order to organization organization organization and that i forfeitability of monetary awards scholarship grants and forfeitures i understand and agree that the grant of scholarships by organization is subject_to the terms and conditions of the scholarship rules the miss and regulations attached to this application and contract as attachment c by signing this application and contract i agree to be bound by those rules and regulations i understand that all scholarships that i may be awarded will be non-forfeitable in the event that i breach this contract or fail to perform any duties that i may have as a contestant i also understand and agree however that such scholarships may be forfeited if i have made any misrepresentations as to my eligibility to compete amounts rules limitations of monetary awards pageant winners runners up and contestants quality for various competition based monetary awards during the examiner's interview with the president president stated that occasionally the board_of directors will vote to extend scholarships to individuals who are not participants in the various pageants these are usually fine arts students but this is not a normal occurrence president president estimated that when additional scholarships are awarded by the org that of all scholarships awarded are given to participants in the beauty pageants winners of awards have three years to collect as funding is immediately placed in escrow funding of monetary awards is provided directly to academic institutions when winners present education form 886-a rev department of the treasury- internal_revenue_service page -5 i form886a name oftaxpayer orgein ein gen department of the treasury internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx1 related billing contestants and winners have years from the date of their award to have funding transferred to the school on their behalf in rare instances funding is provided directly to the contestant if she can provide receipts for school related necessities such as a laptop computer books etc the funding may also be used pay off student loans during the 20xx calendar exam year the organization awarded contestants with prizes ranging fromdollar_figuretodollar_figure all initially held in escrow the funding will be released over the following three years as the winners present tuition bills and or similar invoices related to education winners from prior year pageants were also paid from the escrow account in 20xx a total of dollar_figuredollar_figurewas actually paid out cash_basis of the account to 20xx 20xx and 20xx winners as funding requests were received and approved lam sec_501cc describes organizations exempt under 50l a as being both organized and operated exclusively for educational or other exempt purposes exempt purposes qualifying for exemption under 50l c include religious charitable scientific testing for public safety educational amateur sports competition or prevention of cruelty to children or animals contests or pageants are not described under this section or in the corresponding tax regulations in miss georgia scholarship fund inc v com72_tc_267 regarding a scholarship granting entity independent of pageant organizations the organization was found to be not exempt under sec_501 due to contractual obligations placed upon the scholarship winners the contractual obligations included performance in the miss georgia pageant and co-l pageant these obligations placed upon scholarship recipients were found not to be exclusively c purposes in 394_us_741 the supreme court stated that to be excluded from gross_income under sec_117 scholarships must be relatively disinterested 'no strings' educational grants with no requirements of any substantial quid pro quo from the recipients t reg defines beauty pageants as contests contest -a contest includes any type of contest involving speed skill endurance popularity politics strength appearances etc such as a general or primary_election the outcome of a nominating convention a dance marathon a log-rolling wood-chopping weight-lifting com husking beauty contest etc t reg c l provides that any amount_paid or allowed to or on behalf of an individual to enable him or her to pursue studies shall not be considered to be an amount received as a scholarship if the amount represents either compensation_for past present or future employment services or represents payment for services that are subject_to the direction or supervision of the grantor form 886-a rev department of the treasury internal_revenue_service page -6 form 886a i name oftaxpayer orgein ein gen deparunent of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx1 pert reg c -l d l ii an organization is not organized and operated exclusively for an exempt_purpose unless it serves a public rather than private interest thus the organization must establish that is not organized or operated for the benefit of a private interest such as those of the creator of the organization or persons controlled directly or indirectly by the creator of the organization in revrul_68_20 1968_1_cb_55 the service held that under sec_117 a scholarship is includable in the gross_income of a beauty pageant winner as compensation_for participating in the contest playing a leading role in the televised pageant and for performing subsequent services for or at the direction of the sponsoring corporation goyernmept's positiop in order for an organization to qualify for tax exemption under sec_501 an organization's activities must be exclusively c activities the org operates under license ofc0-1 a national501 c organization the vast majority oforg's activities involve organizing and conducting beauty pageants and supporting co-l neither ofwhich is a c activity while org uses the term scholarships for marketing purposes and used this term on their application_for exemption these monetary awards are not qualified scholarships per sec_117 in revrul_68_20 1968_1_cb_55 the service held that under sec_117 a scholarship is includable in the gross_income of a beauty pageant winner as compensation_for participating in the contest playing a leading role in the televised pageant and for performing subsequent services for or at the direction of the sponsoring corporation for a 501_c_3_organization to be based on providing scholarships the awards must be consistent with true scholarships as defined in sec_117 this code section defines scholarships as being free from obligations as was made clear in the bingler v johnson case in contrast the awards provided by the org have significant contractual obligations attached contestants are required to attend pageant rehearsals attend and perform in the pageants themselves and agree not to participate in any competing pageant activities contestants must agree to give up all rights to intangible assets associated with the pageant such as photographs and copyright claims they must agree to the pageant using the contestant's name likeness and or physical depiction for any purpose in perpetuity additionally contestants are required to meet predefined fundraising goals as defined by the contract no contestant may participate in a pageant without first signing the contract legally binding themselves to these predetermined contractual obligations furthermore the contract stipulates each contestant is an independent_contractor indicating the monetary awards are in fact payments for services form 886-a rev department of the t reasucy internal_revenue_service page -7 fortn886a name oft axpayer orgein ein gen department o e treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx1 the miss georgia scholarship pageant also operates under license ofc0-1 whereas miss georgia's scholarship fund was found not to be a 501_c_3_organization in miss georgia v commissioner due to obligations placed upon contestants it is disingenuous for the org to argue org qualifies for 50l c basing an argument on their contestant contract stating their scholarships are not forfeitable the miss georgia case was ruled on obligations placed upon contestants not forfeitablity of monetary awards the org places similar perhaps even greater obligations on contestants than did the miss georgia pageant the form_1023 filed by the taxpayer contained descriptions of substantial pageant activities and the circumstances under which monetary awards and prizes are granted within the first two pages of the application wording such as without exception the winner takes home largest scholarship award of the night and awards scholarships to participants who have no obligations whatsoever once they leave the stage each of these lines clearly shows walking the runway and other services must occur before a scholarship can be received making the scholarships a type of compensatory payment which is specifically prohibited by sec_117 with instances involving a winner the monetary award may be viewed as a prize as per reg not a scholarship as described in sec_117 these service related payments clearly represent income in accordance with sec_1 -4 c in order to qualify for monetary awards applicants must first establish themselves as contestants in beauty pageants and perform all duties associated with the pageants by means of a signed contract the contract places substantial and ongoing obligations and services upon each pageant contestant as such the monetary awards are inextricably linked with services performed in conjunction with pageant operations the monetary awards are therefore compensatory in nature as compensatory payments are not scholarships no basis for tax exemption under sec_501 exists taxpayer's posjtiop the org inc believes the organization is entitled to exemption under sec_501 ofthe internal_revenue_code in accordance with their current exemption_letter the organization would like to retain their tax exemption under sec_50l c of the irc and will appeal the service's decision to revoke the org tax exemption the agent called spoke with the president of the organization president on may 20xx and confirmed the organization's intent to appeal agent offered and the organization accepted a closing conference in the form of a conference call with the agent and the agent's manager scheduled for friday may 20xx during this closing conference call with the president of the organization the president again made clear their intention to appeal this decision conclusjop form 886-a rev department of the treasury- internal_revenue_service page -8 ' f6trn886a i name oftaxpayer orgein ein gen department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20x xl after thorough review of the org application_for exemption organizing documents activities revenues expenditures and careful review relevant law the service concludes the org inc is neither organized nor does it operate as an organization described in c of the internal_revenue_code the organization is organized to conduct beauty pageants in support of a national and its regional subsidiaries c organization co-l and all activities ofthe org support that goal the org activities are as not as described in sec_501 ofthe internal_revenue_code therefore the taxpayer is not organized and operated exclusively for c purposes and the taxpayer does not qualify for tax exemption under sec_50l c based on this reasoning the service concludes the tax exemption should be revoked effective january 20xx and for all periods thereafter additionally the monetary awards provided to pageant contestants referred to as scholarships by the taxpayer are compensatory in nature and are not qualified scholarships per sec_117 as such they serve no valid basis for any form of tax exemption and are not excludable from recipients' taxable_income under sec_117 these service related payments represent compensation in accordance with sec_1_117-4 and revrul_68_20 1968_1_cb_55 form 886-a rev department of the treasury- internal_revenue_service page -9
